Citation Nr: 1811199	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-22 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that VA issued a Statement of the Case (SOC) addressing the Veteran's claim of entitlement to an initial disability rating in excess of 70 percent for acquired psychiatric disorder to include PTSD in April 2014. The Veteran representative submitted a notice of disagreement (NOD) in May 2014 for an individual unemployability (TDIU) claim, which the Veteran's representative noted was inextricably intertwined with the Veteran's PTSD increased rating claim. The Board interprets this May 2014 NOD to be in lieu of a Form 9, and as a result, the PTSD increased rating claim is before the Board. The TDIU claim is not before the Board as this claim was granted in a September 2015 rating decision by the RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

In March 2015, the Veteran submitted a letter from his VA psychiatrist dated April 2014 that indicated the Veteran had PTSD and that he had not been working due to his PTSD. The most recent VA treatment records in the evidence are from April 2014. Therefore, a remand is warranted in order to obtain more recent VA treatment records. 

Further, the Veteran had a VA psychiatric examination in August 2013. The Veteran's representative argues that VA examiner did not adequately assess the Veteran PTSD condition because the examiner did address how varied his behavior was and how frequently his symptoms appeared more severe at times and less severe at times. The Veteran's representative further argued that at times his symptoms worsened to such a point that impaired the Veteran's ability to function as a whole person. Giving the Veteran the benefit of the doubt that his PTSD symptoms have worsened in severity and that the last VA psychiatric examination was conducted in August 2013, another VA psychiatric examination is warranted. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381(1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326 (a) (2017).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated VA treatment records.

2. Schedule the Veteran for a VA psychiatric examination with an appropriate VA examiner. The examiner should address the current severity of his service-connected acquired psychiatric disorder to include PTSD. All indicated studies or testing should be conducted.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




